Citation Nr: 0504392	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  01-00 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability rating for 
narcolepsy, rated as 20 percent disabling prior to April 2, 
2003, as 80 percent disabling from April 2, 2003 to May 7, 
2004, and as 60 percent disabling on and after May 7, 2004.

2.  Entitlement to a rating in excess of 30 percent for 
depression.


REPRESENTATION

Appellant represented by:	Brian Miller, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to July 1993, 
including service in the Southwest Asia theater of operations 
from September 1990 to April 1991 during the Persian Gulf 
War.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2000 rating 
decision by the No. Little Rock, Arkansas, Regional Office 
(RO), which denied the veteran's claim for a rating in excess 
of 20 percent for his service-connected narcolepsy.

In July 2002, the veteran appeared at the RO in Little Rock, 
Arkansas, and testified at a videoconference hearing before 
the undersigned Veterans Law Judge, sitting in Washington, 
DC.  A transcript of the videoconference hearing is of 
record.  

After the hearing in July 2002, the Board determined that 
further development was required to properly evaluate the 
veteran's narcolepsy.  In October 2002 and again in March 
2003, the Board undertook additional development with regard 
to this issue pursuant to 38 C.F.R. § 19.9(a)(2).

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit in Disabled American Veterans v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir.) held that 38 C.F.R. § 19(a)(2) (2004) is inconsistent 
with 38 U.S.C.A. § 7104(a) because it denies appellants a 
"review on appeal" when the Board considers additional 
evidence without having to remand the case to the agency of 
original jurisdiction for initial consideration.  
Accordingly, in November 2003, the Board remanded the case to 
the RO for further development.  

Following the requested development, the RO in July 2004 
increased the evaluation for narcolepsy from 20 percent to 80 
percent, effective April 2, 2003, and then reduced the 
evaluation to 60 percent from May 7, 2004.  The RO also held 
that the veteran was entitled to a total rating for 
compensation based on unemployability resulting from service-
connected disabilities effective as of April 2, 2003.  As the 
assigned ratings do not represent the highest possible rating 
available under the rating schedule, the veteran's appeal of 
the assigned disability evaluation for his service-connected 
narcolepsy continues.  See AB v. Brown, 6 Vet. App. 35 
(1993).  

The Board also notes that, in a rating action of August 2001, 
the RO granted service connection for depression; an 
evaluation of 30 percent was assigned, effective April 10, 
2000.  Subsequently, in July 2002, the veteran submitted a 
notice of disagreement (NOD) with the disability rating 
assigned.  However, a review of the record shows that the RO 
has not issued a statement of the case (SOC) with regard to 
the claim for an increased rating for depression.  So, for 
the reasons discussed below, this issue must be remanded to 
the RO as opposed to merely referred there.  See Manlincon v. 
West, 12 Vet. App. 328 (1999).  


FINDINGS OF FACT

1.  By a decision dated in February 1995 the RO established 
service connection for narcolepsy, rated as 20 percent 
disabling from June 1994.

2.  The veteran initiated the current claim by filing a 
statement on July 19, 1999, requesting a rating in excess of 
20 percent for narcolepsy.

3.  VA examination conducted on February 17, 2000, as well as 
several examination conducted thereafter, reflect that 
veteran experiences episodes of narcolepsy at least two to 
three times daily.

4.  The veteran is not shown to have experienced symptoms 
comparable to a major seizure. 


CONCLUSION OF LAW

Resolving doubt in the veteran's favor, the criteria for an 
increased disability evaluation of 80 percent for narcolepsy, 
but no higher, have been met since July 19, 1999.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.121, 4.124a, Diagnostic Codes 8108, 8911 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA requires that VA notify the veteran of evidence and 
information necessary to substantiate his or her claim and 
inform him/her whether he/she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this regard, 
the veteran was notified of the evidence and information 
necessary to substantiate his claims in letters dated in 
April 2001 and May 2002; the rating decisions of January 2001 
and October 2002; the statements of the case dated in August 
2001 and May 2003; and the supplemental statement of the case 
dated in November 2002.  These documents included a summary 
of the evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO clearly explained why the evidence was 
insufficient under applicable law and regulations to grant 
the benefits sought.  

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The April 2001 and May 2002 letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
The Board finds the duty to assist and duty to notify 
provisions of the VCAA as to the issues addressed in this 
decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran in April 2001 was not given prior to the first 
AOJ adjudication of the claim, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).  

II.  Factual background.

The service medical records, dated from 1986 through 1993, 
are completely silent with respect to any complaints or 
findings of a sleep disorder.  Post service medical records 
show that the veteran was admitted to a VA hospital in June 
1994 with a history of falling asleep while driving his 18-
wheeler truck on multiple occasions.  He also gave a history 
of falling asleep at times during other activities.  He was 
seen in consultation by the neurologist; and, following a 
neurological evaluation, it was determined that the veteran 
had symptoms consistent with narcolepsy.  At discharge, the 
veteran was given a diagnosis of narcolepsy; he was ordered 
not to return to work until he has been released to work by 
the neurologist.  He was seen for follow up evaluation in 
November 1994, at which time it was noted that he continued 
to have symptoms of narcolepsy, which would prevent him from 
working as a truck driver.  It was noted that he would 
nevertheless be able to work at other occupations as long as 
they don't involve driving a vehicle or working with 
machinery.  

A rating action in February 1995 granted service connection 
for narcolepsy; a 20 percent disability rating was assigned, 
effective June 24, 1994.  

Following a neurological evaluation in September 1995, the 
examiner stated that the veteran had a history of narcolepsy; 
he noted that the symptoms were more pronounced if the 
veteran did not have a good night's rest.  It was noted that 
he was working a night shift as a security guard, and his 
most vulnerable period was from 1:00 to 1:30 a.m.  It was 
further noted that the veteran reported a history of falling 
asleep in the upright position.  The examiner indicated that 
there was no medication for the condition at this time.  VA 
outpatient treatment reports, dated from March 1995 through 
November 1998, reflect ongoing evaluation for several 
disabilities including his narcolepsy.  Following a VA 
examination in December 1998, the examiner stated that the 
veteran's disability seemed to be primarily a sleep disorder 
syndrome, possibly related to his Persian Gulf activity.  
Private treatment reports, dated from October 1997 to May 
1998, reflect clinical visits and evaluation primarily for a 
psychiatric disorder.  

The veteran's claim for an increased rating for his 
narcolepsy was received at the RO on July 19, 1999.  
Submitted in support of his claim was the report of a sleep 
study, dated in February 1999, which revealed relatively 
normal sleep staging.  No sleep apnea was noted.  There were 
significant PLMS with 196 episodes and an index of 29.  

The veteran was afforded a VA examination on February 17, 
2000, at which time he noted that his condition had worsened 
since the last examination.  He reported having more frequent 
episodes of sleep every day despite taking two naps daily; he 
stated that this period of sleep lasted only a few seconds, 
and could happen any time.  Sometimes, he can feel an episode 
coming; and, if he is on the road, he will pull over and stop 
his car or turn the window down and have loud rock music 
going on.  He stated that he had one major wreck so far, 
where he almost killed another person when he ran through a 
stop sign.  He also reported having seizures on and off with 
his narcolepsy; however, the seizures had not been witnessed 
by any one.  He knew when he had seizures, because once it is 
over he finds himself lying on his stomach and drooling.  He 
denied any tongue bites, incontinence or muscle contractions 
during the seizures.  The veteran stated that he has been 
unable to keep any job for long since he left the service 
because of his sleep problem.  The veteran also stated that 
he was tried on some medications; however, some affected his 
blood pressure and another made him irritable, nervous and 
caused insomnia.  Finally, he discontinued the medications 
because of side effects.  The veteran indicated that not only 
was he unable to keep a job, he also had difficulty getting 
along with people.  The pertinent diagnosis was history of 
narcolepsy, with failed medical treatment so far because of 
side effects.  The examiner observed that the veteran 
continued to be symptomatic and was unable to keep a job.  

VA outpatient treatment reports, dated from June 1999 through 
November 2000, show that the veteran continued to receive 
follow up evaluation and treatment for hypertension, 
depression, and narcolepsy.  During a clinical visit at the 
neurology clinic, in July 2000, the veteran complained of 
black out spells; he reported having "several" attacks of 
narcolepsy per day.  The impression was narcolepsy.  The 
veteran was seen for a follow up evaluation at the sleep 
clinic in October 2000, at which time he indicated that he 
had been taking Provigil.  He stated that the medication made 
him angry.  He noted that he still fell asleep after taking 
medication.  He reported falling asleep at work, and was 
reprimanded by his boss.  

On the occasion of a VA mental examination in July 2001, it 
was noted that ever since the veteran was diagnosed with 
narcolepsy in 1994, he had been maintained on multiple 
medications with poor tolerance and side effects.  It was 
noted that the medications previously prescribed for his 
narcolepsy, such as Provigil, caused irritability or 
exacerbated his blood pressure.  He was subsequently tried on 
several other medications, but he stopped all medications in 
May of 2001 because they were making him too sleepy.  
Following a mental status evaluation, the examiner noted that 
over the year 2000, the veteran was treated with the 
diagnosis of depression, which appeared to be secondary to 
his medication conditions.  He also noted that the depression 
at times was considered to be severe and required major doses 
of antidepressant medications.  However, over that time, it 
was also noted that the veteran had difficulty with his 
narcolepsy medicines and was tried on multiple medications 
with the ultimate discontinuation of all medicines for 
narcolepsy because of his concern for his side effects of 
irritability.  He stopped the antidepressant medications 
because they were making him too sleepy.  The examiner 
assigned a global assessment of function score of 60 based on 
depressive symptoms, and 45 when narcolepsy and high blood 
pressure were added in.  

At his personal hearing in July 2002, the veteran testified 
that he had had problems with narcolepsy since his discharge 
from military service.  It was argued that while the veteran 
is well qualified to perform a number of jobs, he has been 
unable to maintain any employment as a result of his 
narcolepsy.  The veteran indicated that his first job after 
service was as truck driver; however, he was unable to keep 
that job because he couldn't stay awake at the wheel.  The 
veteran also reported working as a guard in a prison, and 
falling asleep while supervising 200 prisoners.  The veteran 
reported falling asleep several times during the day while at 
work; for example, he slept at lunch and during both breaks.  
Sometimes, he even went off someplace and slept.  

Submitted at the hearing were VA medical records, dated from 
July 1994 to July 1997, which confirmed that the veteran 
suffered from narcolepsy.  Some of the medical statements 
were from VA doctors who suggested that the veteran was 
unable to work as a truck driver, or at any other occupation 
that involved driving or working with machinery with moving 
parts.  

VA treatment records, dated from November 2000 through March 
2003, reflect that that the veteran received clinical 
evaluation and treatment for several disabilities, including 
narcolepsy.  During a clinical evaluation in November 2002, 
it was noted that the veteran had been noncompliant with 
narcolepsy medication, was falling asleep at work, and while 
driving.  He reported being irritable and frustrated; he used 
tobacco and alcohol as treatment for depression.  During a VA 
examination in January 2003, the veteran stated that he had 
lost many jobs secondary to his inability to get along with 
others.  He noted that he was working as a seasonal worker 
for the Corps of Engineers at Helena, Arkansas.  It was noted 
that attempting to do a complete neurological evaluation was 
impossible due to lack of cooperation by the veteran.  
Following a review of the file, the examiner stated that the 
veteran does have narcolepsy, which was currently poorly 
controlled since he was unable to take medications.  

On February 25, 2003, the veteran was seen at a neurology 
clinic for his narcolepsy, PLMS and possible sleep apnea.  
The MSLT and sleep studies confirmed the diagnosis with 
paradoxical REM sleep.  He would have CPAP study which was 
scheduled.  He complained that he lost his job because of his 
sleepiness.  The examiner reviewed the medications, and noted 
that the veteran was on Nortriptylene, which he would 
recommend discontinuing due to sedative action.  

On the occasion of a VA examination in April 2003, it was 
noted that the veteran had been employed for three years with 
the Corps of Engineers until one month ago, when he stated 
that he lost his job because of excessive absence.  A sleep 
study, conducted in February 1999, revealed latency until 
onset of sleep of 28 minutes with sleep efficiency of 74 
percent, and a periodic leg movement of sleep index of 29; no 
apenic episodes were found.  A subsequent sleep study in 
March 2003 revealed a very long latency until onset of sleep.  
His apnea-hypopnea index was 11, which is borderline; his leg 
PLMS index was 10, which is borderline.  It was noted that it 
has been difficult to treat the veteran because the 
medications have reportedly elevated his blood pressure.  The 
veteran had a history consistent with hypnagogic and 
hypnopomic hallucinations and sleep paralysis.  The examiner 
indicated that he was unable to obtain a history consistent 
with cataplexy.  The veteran stated that he had four or five 
sleep attacks per day that last for 15 to 20 minutes each.  
He continued to operate an automobile.  

Following a physical examination, the diagnosis was 
narcolepsy with symptoms as described above.  The examiner 
explained that the veteran was currently having four to five 
sleep attacks per day, lasting 15 to 20 minutes each.  This 
condition was currently untreated because the medications 
used to treat it, in the past, have elevated the veteran's 
blood pressure.  The diagnoses also included mild periodic 
leg movements of sleep, which have responded to treatment 
with ProMax in the past.  

Private treatment reports, dated from August 2000 to February 
2003, reflect treatment for several disabilities, unrelated 
to the veteran's narcolepsy.  A VA medical statement dated in 
February 2003 reflects that the veteran was being seen and 
treated for hypertension, severe depression, gastric disorder 
and sleep disorder.  It was noted that sleep studies 
confirmed the diagnoses of narcolepsy, periodic limb movement 
in sleep and sleep apnea.  Also received was a statement 
signed by four of the veteran's coworkers, dated in January 
2003, indicating that they witnessed the veteran sleeping 
during breaks and at lunchtime.  

Received in February 2004 were VA outpatient treatment 
reports, dated from February 2003 through April 2003, 
reflecting ongoing consultation and follow up evaluations in 
the sleep clinic for narcolepsy.  Following a sleep study in 
February 2003, the neurologist stated that the veteran was 
still unable to take any medications for his narcolepsy, due 
to elevation with his blood pressure and side effects.  He 
was followed in the sleep clinic.  

The veteran was afforded another VA examination in May 2004, 
at which time he indicated that he does not sleep well at 
night.  He reported apneic spells.  He had periodic limb 
movements in sleep.  It was noted that the veteran had been 
employed by the Corps of Engineers, but would fall asleep at 
work even if he were standing up.  He subsequently lost his 
job because of this about a year and a half ago.  It was 
noted that he was taking Modafinil and Nortriptyline for the 
narcolepsy.  He still falls asleep about everyday, but a 
little less often than in the past.  A neurological 
evaluation was unremarkable.  The examiner stated that the 
veteran appeared to have evidence by history of narcolepsy as 
well as sleep apnea, periodic limb movements in sleep, and 
probably restless leg syndrome as well.  The examiner further 
noted that it would appear that the veteran has lost at least 
two jobs secondary to those problems and, unless major 
changes occur due to treatments, he did not feel that the 
veteran would be able to work at any gainful employment.  

III.  Legal analysis.

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  All potentially applicable regulations must be 
applied, Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10 (2004), which 
require review of the entire history with an emphasis on the 
effects of disability, particularly on limitation of ordinary 
activity and lack of usefulness.  Not all disabilities will 
show all the specified rating criteria but coordination of 
the rating with functional impairment is required.  38 C.F.R. 
§ 4.21 (2004).  The higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2004).  Consideration may not be 
given to factors wholly outside the rating criteria.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
present disability level is the primary concern, and past 
medical reports do not take precedence over current findings.  
Id.  The Board considers the applicability of a higher rating 
for the entire period in which the appeal has been pending.  
Id; Powell v. West, 13 Vet. App. 31, 35 (1999).  

Under the Rating Schedule, narcolepsy is rated as epilepsy, 
petit mal.  38 C.F.R. § 4.124a, Diagnostic Code 8108 (2004).  
The rating criteria for petit mal epilepsy provide a 10 
percent rating for a confirmed diagnosis of epilepsy with a 
history of seizures.  A 20 percent rating is warranted for 1 
major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months.  A 40 percent rating 
is assigned for 1 major seizure during the preceding 6 months 
or 2 major seizures, or 5 to 8 minor seizures weekly, during 
the preceding year.  A 60 percent rating is warranted for 3 
major seizures, or 9 to 10 minor seizures weekly, during the 
preceding year.  An 80 percent rating is assigned for 4 major 
seizures, or more than 10 minor seizures weekly, during the 
preceding year.  A 100 percent rating is warranted for 12 
major seizures during the preceding year.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8911 (2004).  

In order to warrant a rating for epilepsy, the seizures must 
be witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  38 C.F.R. § 4.121 (2004).  A major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  A minor seizure consists of a brief 
interruption in consciousness or conscious control associated 
with staring or rhythmic blinking of the eyes or nodding of 
the head, or sudden jerking movements of the arms, trunk, or 
head, or sudden loss of postural control.  In the presence of 
major and minor seizures, the rating will be based on the 
predominant type of seizure.  38 C.F.R. § 4.124a (2004).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert at 54.  

Applying the facts in this case to the criteria set forth 
above, the Board finds that the level of symptomatology 
caused by the veteran's narcolepsy more nearly approximates 
the assignment of an 80 percent disability evaluation under 
DC 8911.  See 38 C.F.R. §§ 3.102, 4.7.  On examination in 
February 2000, the veteran reported frequent episodes of 
sleep every day; he also reported being fired from jobs due 
to his inability to stay awake.  While the veteran was placed 
on medications, they had to be discontinued because of 
adverse side effects.  The examiner noted that the veteran 
was symptomatic and unable to keep a job.  During a clinical 
visit in July 2000, the veteran reported having "several" 
sleep attacks during the day.  Again, in December 2001, it 
was noted that the veteran was still falling asleep 
throughout the day, because he was not taking medications for 
his narcolepsy.  The evidence shows that the veteran has been 
on medication off and on for his disability, but he continues 
to have several episodes of narcolepsy daily.  

Here, while the medical evidence prior to April 2003 does not 
document the frequency that the veteran experienced sleep 
attacks, his testimony along with the other lay statements of 
record are credible and consistent to show that the veteran 
has had more than 10 sleep attacks (the functional equivalent 
of minor seizures) weekly since at least February 17, 2000.  
The medical evidence shows that the veteran has had 
consistent treatment for this disability, and it provides, in 
detail, the veteran's descriptions of the symptoms he 
experiences.  The veteran has testified that he has sleep 
attacks on the average of three to four times per day when he 
worked; and, in a statement dated in January 2003, more than 
one witness has indicated that the veteran has had sleep 
attacks at work on several occasions, which bolsters the 
veteran's assessment of the same.  The examiners have all 
reported that the veteran has been unable to maintain 
employment as a result of his narcolepsy.  

In light of the above clinical findings, and according to the 
veteran the benefit of the doubt, an 80 percent disability 
rating is warranted for the veteran's service-connected 
narcolepsy, effective from July 19, 1999, the date of receipt 
of his application for an increased rating for narcolepsy.  A 
100 percent rating is not warranted as the medical evidence 
of record, and the veteran's testimony, indicates that he has 
not experienced symptoms comparable to a major seizure, such 
as convulsions with unconsciousness.  38 C.F.R. §§ 4.7, 
4.121, 4.124a, Diagnostic Codes 8910, 8911.


ORDER

An evaluation of 80 percent, but no more, for narcolepsy is 
granted on and after July 19, 1999, subject to the 
regulations governing award of monetary benefits.  


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to 
the Board must be initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished to the veteran.  
In essence, the following sequence is required: there must be 
a decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, and 20.203.  

As noted above, in the August 2001 rating action, the RO 
granted service connection for depression, and assigned a 30 
percent disability rating, effective April 10, 2000.  
Received in July 2002 was a statement from the veteran, 
wherein he expressed disagreement with the rating assigned to 
the service-connected depression.  The Board notes that a 
statement of the case addressing the matter of entitlement to 
an increased rating for depression has not yet been issued.  
Therefore, a remand for this action is necessary.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC., for the 
following: 

The RO must issue the veteran an SOC 
concerning the issue of his entitlement 
to a rating in excess of 30 percent for 
depression and advise him that he still 
needs to submit a timely substantive 
appeal (VA Form 9 or equivalent 
statement) to perfect an appeal to the 
Board concerning that issue.  If, and 
only if, he perfects an appeal concerning 
this additional issue should it be 
returned to the Board.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


